Citation Nr: 9918438	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 
1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which held that new and material evidence 
had not been submitted to reopen the previously denied claim 
for service connection for multiple sclerosis.  

In a decision dated in March 1997, the Board of Veterans' 
Appeals (Board) held that new and material evidence had not 
been submitted to reopen the previously denied claim for 
service connection for multiple sclerosis.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  In October 1998, the VA 
Secretary submitted an unopposed Appellee's Motion to Remand 
and to Stay Proceedings, in light of Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In an order dated in November 1998, 
the Court granted the Secretary's motion.  [citation redacted].


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A July 1990 rating decision denied service connection for 
multiple sclerosis.

3.  A November 1990 rating decision confirmed and continued 
the denial of service connection for multiple sclerosis.

4.  The evidence added to the record since the November 1990 
rating decision which denied service connection for multiple 
sclerosis became final is duplicative or cumulative of 
evidence previously of record and is not so significant, when 
viewed in conjunction with the evidence previously of record, 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence received since the November 1990 rating decision 
is not new or material; the claim for service connection for 
multiple sclerosis is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in its March 
1997 decision, it decided the veteran's new and material 
claim under a standard which has since been overruled by the 
Court in Elkins v. West, 12 Vet. App. 209, 215 (1999) (en 
banc), and Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc).  The Court vacated the Board's March 1997 decision and 
remanded the case for analysis of the veteran's new and 
material claim under the new case law.

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that he manifested symptoms of 
multiple sclerosis to a degree of 10 percent disabling within 
seven years of active duty.  As the veteran continues to 
suffer from multiple sclerosis, a favorable determination is 
requested.

Service connection for lateral sclerosis was denied by the 
Board in October 1989. A July 1990 rating decision denied 
service connection for multiple sclerosis.  According to that 
decision, there was no medical evidence that multiple 
sclerosis was manifest to a degree of 10 percent disabling 
within seven years of the veteran's discharge from service.  
The first objective evidence of a neurological condition was 
in October 1988.  Further, the medical evidence did not 
provide a confirmed diagnosis of multiple sclerosis. This 
determination was confirmed and continued by a rating 
decision in November 1990.

The veteran submitted a Notice of Disagreement with respect 
to the July 1990 decision. The veteran withdrew his appeal in 
December 1990.  

The July 1990 rating decision considered the veteran's 
service medical records, which were negative for any findings 
related to multiple sclerosis. 

According to private treatment records from the Bronson 
Chiropractic Clinic, the veteran complained of stress and 
tension in February 1986.  The assessment was stress related 
functional dysautonomia, and mild myofascitis.  In April 
1986, the veteran complained of pain in the left wrist 
related to falling off a chair.  The assessment was 
strain/sprain of the left wrist.  

The RO also considered VA outpatient treatment reports from 
October 1988 to October 1989.  The veteran was diagnosed as 
having lateral sclerosis in October 1988.  He was worked up 
for C5 spinal stenosis in March 1989, possible C5 myelopathy 
was reported April 1989, and an October 1990 neurology report 
indicated that tests suggested multiple sclerosis. 

An April 1989 private medical statement from Dr. George Flora 
informed the Iowa Department of Transportation that the 
veteran was disabled.  A May 1989 determination from the 
Social Security Administration found that the veteran was 
disabled as of June 1988, due to lateral sclerosis.  

The report of a May 1989 VA MRI examination provides an 
impression of, among other things, findings suspicious for 
demyelinating disease (multiple sclerosis).  A March 1990 
neurological report noted that the May 1989 report offered 
evidence of demyelinating disease.  

An October 1989 statement from the veteran asserted 
entitlement to service connection for multiple sclerosis.  He 
asked that his claim file be reviewed for evidence of 
symptoms of multiple sclerosis within the seven year 
presumptive period.  Again in October 1989, the veteran 
submitted a statement providing a history of his complaints 
and treatment, and explaining that his symptoms' onset was 
gradual.  Accordingly, it had taken a while for him to submit 
his claim.  

A December 1989 statement from a private chiropractor, Dr. G. 
A. Chicoine, P.C., notes the veteran was informed, in 
connection with a January 1983 examination, that he was aging 
too fast for his 43 years.  Records of 1968 chiropractic 
treatment were included.

A January 1990 statement from the veteran's mother indicates 
that from 1980 to 1985, the veteran's coordination 
deteriorated, he was unsteady on his feet, and he fell down 
often.

A January 1990 private medical record from Dr. Flora notes 
that the veteran continued to be severely impaired due to his 
demyelinating disorder.  He examined the chiropractic records 
from 1968, but concluded that they could not be interpreted 
as relating to a specific neurological deficit.  

After the July 1990 rating decision, the veteran submitted a 
June 1990 VA neurological report noting there was no medical 
evidence confirming the "onset" of the veteran's multiple 
sclerosis.  The likelihood that the veteran had demyelinating 
disease (MS), spinal form, was very great.

Also considered in the November 1990 rating decision was an 
October 1990 statement from Dr. Chicoine, who reported 
chiropractic treatment of the veteran's spine in 1965, 1968, 
1983, 1989, and 1990.  It was noted that with misalignment of 
the vertebrae there was always nerve interference to the 
body.  

The November 1990 rating decision is final. A final decision 
cannot be reopened and reconsidered by the Board unless new 
and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998). Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet.App. at 206.  If the claim is well-grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

What was missing at the time of the July and November 1990 
rating decisions was competent medical evidence that this 
veteran had multiple sclerosis while in service, as a result 
of service, or to a degree of 10 percent disabling within 
seven years of discharge. The additional evidence submitted 
in support of the veteran's claim since the November 1990 
rating decision consists in part of duplicate copies of Dr. 
Flora's April 1989 medical statement to the Iowa Department 
of Transportation, the May 1989 VA MRI report, and the June 
1990 VA neurological report. 

The fourth item of additional evidence submitted since the 
November 1990 rating decision consists of a November 1990 VA 
treatment record, concerning the veteran's complaints of 
charlie horses in his lower legs over the prior month, and 
swelling of the left ankle over the prior two weeks.  

The fifth item of additional evidence submitted since the 
November 1990 rating decision consists of private examination 
and treatment reports by Dr. Horst Blume of the Headache and 
Pain Control Center.  Dated August 1993 and September 1994, 
these records address only the veteran's current status, and 
do not address the etiology or date of onset of his multiple 
sclerosis. 

The sixth and final item of evidence submitted since the 
November 1990 rating decision consists of a photocopy of the 
definition of sclerosis provided in Dorland's Illustrated 
Medical Dictionary, 27th Edition, 1988.

The various duplicate documents submitted by the veteran, as 
well as his contentions, comprise evidence that has been 
previously considered by the Board.  As such, these documents 
and assertions are not new and material, and cannot serve as 
a basis to reopen his claim.

The remaining items of evidence are new in that it they were 
not previously of record.  However, they are not material to 
the veteran's claim for service connection for multiple 
sclerosis. The fourth item of evidence pertains to current 
complaints and treatment of charlie horses of the lower legs 
and swelling of the left ankle.  It does not address the 
etiology or date of onset of the veteran's multiple 
sclerosis, nor does it link the veteran's multiple sclerosis 
to active duty. 

Likewise, the fifth item of evidence pertains to current 
treatment and status of the veteran's multiple sclerosis.  It 
fails to address the etiology or date of onset of the 
veteran's multiple sclerosis, nor does it link the veteran's 
multiple sclerosis to active duty. Finally, the sixth item of 
evidence is general scientific information that does not 
apply to the veteran's specific situation.  As such, it too 
fails to address any aspect of this veteran's particular 
disability.

Accordingly, the Board concludes that the newly submitted 
evidence is not material to the veteran's claim as it does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Thus, as new and material evidence has not been submitted, 
the claim for service connection for multiple sclerosis is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge.
 

ORDER

New and material evidence to reopen a claim for service 
connection for multiple sclerosis has not been submitted; the 
appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

